Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 1 of 66




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02074-WYD-STV

   MASTERPIECE CAKESHOP INCORPORATED, a Colorado corporation, et al.,

         Plaintiffs,
   v.

   AUBREY ELENIS, Director of the Colorado Civil Rights Division, in her official
   capacity, et al.,

         Defendants.

          ANSWER AND OBJECTIONS TO FIRST AMENDED VERIFIED
                            COMPLAINT

         Defendants (collectively, the “State Officials”) answer and object to the First

   Amended Verified Complaint [Doc. 51] as follows.

                                       Introduction

         1.     With respect to the allegations in paragraph 1, the State Officials

   admit that the U.S. Supreme Court reversed the Commission’s Order in Masterpiece

   Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S.Ct. 1719 (2018)

   (“Masterpiece I”). The State Officials deny the remaining allegations in paragraph 1.

         2.     The State Officials admit the first sentence in paragraph 2. The State

   Officials lack information sufficient to form a belief as to the truth of the remaining

   allegations in paragraph 2 and therefore the State Officials deny them.

         3.     The State Officials admit the first sentence in paragraph 3. The State

   Officials deny the remaining allegations in paragraph 3.
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 2 of 66




         4.     The State Officials deny the allegations in the first two sentences of

   paragraph 4. The State Officials lack information sufficient to form a belief as to the

   truth of the remaining allegations in paragraph 4 and therefore the State Officials

   deny them.

         5.     With respect to the allegations in paragraph 5, the State Officials

   admit that the U.S. Supreme Court reversed the Commission’s Order in a 7-2

   decision in Masterpiece I. With respect to the remaining allegations in paragraph 5,

   the Masterpiece I decision is a legal opinion that speaks for itself.

         6.     The State Officials lack information sufficient to form a belief as to the

   truth of the allegations in paragraph 6 and therefore the State Officials deny them.

         7.     The State Officials lack information sufficient to form a belief as to the

   truth of the allegations the first sentence of paragraph 7 and therefore deny them.

   The State Officials affirmatively state that the Br. For Resp’t Colo. Civil Rights

   Comm’n at 35, Masterpiece I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23,

   2017) is a writing that speaks for itself. The State Officials deny the remaining of

   the allegations in paragraph 7.

         8.     The State Officials deny the allegations in paragraph 8.

                                 Jurisdiction and Venue

         9.     The State Officials deny the allegations in paragraph 9. The State

   Officials affirmatively state that Plaintiffs are unable to overcome the Court’s

   mandatory abstention pursuant to the doctrine announced in Younger v. Harris,

   401 U.S. 37 (1971).


                                               2
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 3 of 66




         10.    The State Officials deny the allegations in paragraph 10.

         11.    The State Officials deny the allegations in paragraph 11.

         12.    The State Officials admit the allegations in paragraph 12.

         13.    The State Officials admit the allegations in paragraph 13.

                                         Plaintiffs

         14.    The State Officials admit the allegations in paragraph 14.

         15.    The State Officials admit the allegations in paragraph 15.

         16.    The State Officials admit the allegations in paragraph 16.

         17.    The State Officials admit the allegations in paragraph 17.

         18.    The State Officials admit the allegations in paragraph 18.

                                        Defendants

         19.    The State Officials admit that Aubrey Elenis is the Director of the

   Colorado Civil Rights Division. The remaining allegations in paragraph 19 call for a

   legal conclusion to which no response is required; to the extent a response is

   required, the State Officials deny the allegations in paragraph 19.

         20.    The State Officials admit that the Division Director is sued in her

   official capacity. The Division Director was dismissed in her individual capacity to

   this action [Doc. 94]. Therefore, no response is required.

         21.    The State Officials admit that Anthony Aragon, Miguel “Michael” Rene

   Elias, Carol Fabrizio, Charles Garcia, Rita Lewis, Jessica Pocock, and Ajay Menon

   are members of the Colorado Civil Rights Commission. The remaining allegations in

   paragraph 21 call for a legal conclusion to which no response is required; to the


                                              3
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 4 of 66




   extent a response is required, the State Officials deny the allegations in paragraph

   21.

          22.    The State Officials admit that the Commissioners are sued in their

   official capacities. The Commissioners were dismissed in their individual capacities

   to this action [Doc. 94]. Therefore, no response is required.

          23.    The allegations in paragraph 23 call for a legal conclusion to which no

   response is required; to the extent a response is required, the State Officials deny

   the allegations in paragraph 23.

          24.    The State Officials admit the allegations in paragraph 24.

          25.    The Governor was dismissed as a defendant to this action [Doc. 94].

   Therefore, no response is required.

          26.    The Governor was dismissed as a defendant to this action [Doc. 94].

   Therefore, no response is required.

          27.    The State Officials admit the allegations in paragraph 27.

                                    Statement of Facts

          28.    With respect to the allegations in paragraph 28, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

   for itself.

          29.    With respect to the allegations in paragraph 29, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-301(5)(a) is a writing that speaks

   for itself.




                                              4
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 5 of 66




             30.   With respect to the allegations in paragraph 30, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-601(1) is a writing that speaks for

   itself.

             31.   The State Officials admit the allegation in paragraph 31.

             32.   With respect to the allegations in paragraph 32, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-301(7) is a writing that speaks for

   itself.

             33.   The State Officials deny the allegation in paragraph 33.

             34.   The State Officials admit the allegations in the first and last sentences

   of paragraph 34. With respect to the remaining allegations in paragraph 34, the

   State Officials affirmatively state that Colo. Rev. Stat. § 24-34-601(1) is a writing

   that speaks for itself.

             35.   The State Officials admit the allegation in the first sentence of

   paragraph 35 only to the extent that it is defined in Colo. Rev. Stat. § 24-34-

   601(2)(a). With respect to the remaining allegations in paragraph 35, the State

   Officials affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that

   speaks for itself.

             36.   The State Officials admit that Colo. Rev. Stat. § 24-34-302(1) created

   the Colorado Civil Rights Division (“Division”). The State Officials deny the

   remaining allegations in paragraph 36.

             37.   The State Officials admit that Colo. Rev. Stat. § 24-34-302(1) states

   that the Division Director shall be appointed by the executive director of the


                                                5
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 6 of 66




   department of regulatory agencies. The State Officials deny the remaining

   allegations in paragraph 37.

             38.   With respect to the allegations in paragraph 38, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-302(1) is a writing that speaks for

   itself.

             39.   With respect to the allegations in paragraph 39, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-302(2) is a writing that speaks for

   itself.

             40.   With respect to the allegations in paragraph 40, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-302(2) is a writing that speaks for

   itself.

             41.   The State Officials admit that Colo. Rev. Stat. § 24-34-303(1)(a) states

   that the Colorado Civil Rights Commission (“Commission”) is created within the

   Division. The State Officials deny the remaining allegations in paragraph 41.

             42.   With respect to the allegations in paragraph 42, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(I) is a writing that speaks

   for itself.

             43.   With respect to the allegations in paragraph 43, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-305(1)(a) is a writing that speaks

   for itself.




                                                6
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 7 of 66




             44.   With respect to the allegations in paragraph 44, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-305(1)(c)(I) is a writing that speaks

   for itself.

             45.   With respect to the allegations in paragraph 45, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-305(1)(d)(1) is a writing that speaks

   for itself.

             46.   With respect to the allegations in paragraph 46, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(1)(a)-(b) is a writing that

   speaks for itself.

             47.   With respect to the allegations in paragraph 47, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(1)(c) is a writing that speaks for

   itself.

             48.   With respect to the allegations in paragraph 48, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(a) is a writing that speaks

   for itself.

             49.   With respect to the allegations in paragraph 49, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(a) is a writing that speaks

   for itself.

             50.   With respect to the allegations in paragraph 50, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(b) is a writing that speaks

   for itself.




                                                7
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 8 of 66




             51.   With respect to the allegations in paragraph 51, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-305(3) is a writing that speaks for

   itself.

             52.   With respect to the allegations in paragraph 52, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(b)(II) is a writing that speaks

   for itself.

             53.   With respect to the allegations in paragraph 53, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(b)(II) is a writing that speaks

   for itself.

             54.   With respect to the allegations in paragraph 54, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(2)(b)(II) is a writing that speaks

   for itself.

             55.   With respect to the allegations in paragraph 55, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(4) is a writing that speaks for

   itself.

             56.   With respect to the allegations in paragraph 56, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(4) is a writing that speaks for

   itself.

             57.   With respect to the allegations in paragraph 57, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-305(3) is a writing that speaks for

   itself.




                                                8
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 9 of 66




             58.   With respect to the allegations in paragraph 58, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(8) is a writing that speaks for

   itself.

             59.   With respect to the allegations in paragraph 59, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-306(9) is a writing that speaks for

   itself.

             60.   The State Officials deny the allegations in paragraph 60.

             61.   With respect to the allegations in paragraph 61, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-307(1)-(3) is a writing that speaks

   for itself.

             62.   With respect to the allegations in paragraph 62, the State Officials

   affirmatively state that Colo. Rev. Stat. § 24-34-307(6) is a writing that speaks for

   itself.

             63.   The State Officials deny the allegations in paragraph 63.

             64.   With respect to the allegations in paragraph 64, the State Officials

   affirmatively state that the Br. for Resp’t Colo. Civil Rights Comm’n in Masterpiece

   I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017) is a writing that speaks

   for itself. The State Officials deny the remaining allegations in paragraph 64.

             65.   The State Officials deny the allegations in paragraph 65.

             66.   The State Officials admit that Commissioner Menon was not a member

   of the Commission when the Commission filed the Br. for Resp’t Colo. Civil Rights




                                                9
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 10 of 66




    Comm’n in Masterpiece I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017).

    The State Officials deny the remaining allegations in paragraph 66.

          67.    With respect to the allegations in paragraph 67, the State Officials

    affirmatively state that the Br. for Resp’t Colo. Civil Rights Comm’n in Masterpiece

    I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017) is a writing that speaks

    for itself. The State Officials deny the remaining allegations in paragraph 67.

          68.    With respect to the allegations in paragraph 68, the State Officials

    affirmatively state that the Br. for Resp’t Colo. Civil Rights Comm’n in Masterpiece

    I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017) is a writing that speaks

    for itself. The State Officials deny the remaining allegations in paragraph 68.

          69.    With respect to the allegations in paragraph 69, the State Officials

    affirmatively state that the Br. for Resp’t Colo. Civil Rights Comm’n in Masterpiece

    I, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017) is a writing that speaks

    for itself. The State Officials deny the remaining allegations in paragraph 69.

          70.    The State Officials deny the allegations in paragraph 70.

          71.    The State Officials deny the allegations in paragraph 71.

          72.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 72 and therefore deny them.

          73.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 73 and therefore deny them.

          74.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 74 and therefore deny them.


                                              10
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 11 of 66




              75.   The State Officials admit the allegations in paragraph 75.

              76.   With respect to the allegations in paragraph 76, the State Officials

    affirmatively state that 3 Colo. Code Regs. 708-1:10.2(H) is a writing that speaks for

    itself.

              77.   With respect to the allegations in paragraph 77, the State Officials

    admit that no probable cause was found in each of the three charges of

    discrimination filed by William Jack. The State Officials deny the remaining

    allegations in paragraph 77.

              78.   With respect to the allegations in paragraph 78, the State Officials

    affirmatively state that the letters of determination in Jack v. Gateaux, Ltd.,

    Charge No. P20140071X, at 4 (Colo. Civil Rights Div. Mar. 24, 2015), Jack v. Le

    Bakery Sensual, Inc., Charge No. P20140070X, at 4 (Colo. Civil Rights Div. Mar. 24,

    2015), and Jack v. Azucar Bakery, Charge No. P20140069X, at 4 (Colo. Civil Rights

    Div. Mar. 24, 2015) are writings that speak for themselves.

              79.   The State Officials deny the allegations in paragraph 79.

              80.   The State Officials deny the allegations in paragraph 80.

              81.   The State Officials deny the allegations in paragraph 81.

              82.   The State Officials admit the allegations in paragraph 82.

              83.   The State Officials admit the allegations in paragraph 83.

              84.   The State Officials admit the allegations in paragraph 84.

              85.   The State Officials admit the allegations in paragraph 85.

              86.   The State Officials admit the allegations in paragraph 86.


                                                11
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 12 of 66




          87.   State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 87 and therefore deny them.

          88.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 88 and therefore deny them.

          89.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 89 and therefore deny them.

          90.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 90 and therefore deny them.

          91.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 91 and therefore deny them.

          92.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 92 and therefore deny them.

          93.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 93 and therefore deny them.

          94.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 94 and therefore deny them.

          95.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 95 and therefore deny them.

          96.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 96 and therefore deny them.

          97.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 97 and therefore deny them.


                                             12
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 13 of 66




          98.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 98 and therefore deny them.

          99.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 99 and therefore deny them.

          100.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 100 and therefore deny them.

          101.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 101 and therefore deny them.

          102.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 102 and therefore deny them.

          103.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 103 and therefore deny them.

          104.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 104 and therefore deny them.

          105.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 105 and therefore deny them.

          106.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 106 and therefore deny them.

          107.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 107 and therefore deny them.

          108.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in the first and second sentences of paragraph 108 and


                                              13
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 14 of 66




    therefore deny them. With respect to the allegations in the third sentence of

    paragraph 108, the State Officials affirmatively state that the linked article speaks

    for itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations in the third sentence.

          109.   With respect to the allegations in paragraph 109, the State Officials

    are aware that Mr. Phillips has on at least one prior occasion declined to create a

    wedding cake for a gay couple, but they lack information sufficient to form a belief

    as to the truth of the allegations that Mr. Phillips has declined to create “many

    custom cakes” due to the messages that they would have expressed or events that

    they would have celebrated, and therefore deny them.

          110.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 110 and therefore deny them.

          111.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 111 and therefore deny them.

          112.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 112 and therefore deny them.

          113.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 113 and therefore deny them.

          114.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 114 and therefore deny them.

          115.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 115 and therefore deny them.


                                              14
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 15 of 66




            116.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 116 and therefore deny them.

            117.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 117 and therefore deny them.

            118.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 118 and therefore deny them.

            119.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 119 and therefore deny them.

            120.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 120 and therefore deny them.

            121.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 121 and therefore deny them.

            122.   With respect to the allegations in paragraph 122, the State Officials

    are aware that Mr. Phillips has on at least one prior occasion declined to create a

    wedding cake for a gay couple, but they lack information sufficient to form a belief

    as to the truth of the allegations that Mr. Phillips has declined to create other cakes

    that “express or celebrate contrary messages about marriage,” and therefore deny

    them.

            123.   With respect to the allegations in paragraph 123, the State Officials

    are aware that Mr. Phillips has on at least one prior occasion declined to create a

    wedding cake for a gay couple, but they lack information sufficient to form a belief




                                                15
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 16 of 66




    as to the truth of the allegations that Mr. Phillips has declined to create other cakes

    for a same-sex marriages or for divorces, and therefore deny them.

          124.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 124 and therefore deny them.

          125.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 125 and therefore deny them.

          126.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 126 and therefore deny them.

          127.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 127 and therefore deny them.

          128.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 128 and therefore deny them.

          129.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 129 and therefore deny them.

          130.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 130 and therefore deny them.

          131.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 131 and therefore deny them.

          132.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 132 and therefore deny them.

          133.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 133 and therefore deny them.


                                              16
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 17 of 66




          134.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 134 and therefore deny them.

          135.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 135 and therefore deny them.

          136.    The State Officials admit the allegations in paragraph 136.

          137.   With respect to the allegations in paragraph 137, the State Officials

    lack information sufficient to form a belief as to the truth of the allegations that Mr.

    Phillips places his custom cakes in boxes bearing Masterpiece Cakeshop’s logo. With

    respect to the allegations that Mr. Phillips associates with or expresses approval of

    the cake and any message it conveys, the State Officials affirmatively state that the

    allegations call for legal conclusions to which no response is required; but insofar as

    a response is required, the State Officials lack information sufficient to form a belief

    as to the truth of the allegations and therefore deny them.

          138.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 138 and therefore deny them.

          139.   With respect to the allegations in paragraph 139, the State Officials

    affirmatively state that the allegations call for legal conclusions to which no

    response is required; but insofar as a response is required, the State Officials lack

    information sufficient to form a belief as to the truth of the allegations and

    therefore deny them.

          140.   The State Officials deny the allegations in paragraph 140.




                                               17
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 18 of 66




          141.   With respect to the allegations in paragraph 141, the State Officials

    deny that the gay couple in question requested a “custom cake celebrating same-sex

    marriage,” as Mr. Phillips refused service before the gay couple ever placed a cake

    order, and affirmatively state that the Division found probable cause in 2013 to

    believe that Mr. Phillips refused to provide the gay couple the full and equal

    enjoyment of a place of public accommodation, in violation of the Colorado Anti-

    discrimination Act (“CADA”), Colo. Rev. Stat. § 24-34-301(2)(a).

          142.    With respect to the allegations in paragraph 142, the State Officials

    deny that the Commission filed a formal complaint against Mr. Phillips in 2013 due

    to his refusal to create a “custom cake celebrating same-sex marriage,” as Mr.

    Phillips refused service before the gay couple ever placed a cake order, and

    affirmatively state the formal complaint was filed because Mr. Phillips refused to

    provide the gay couple the full and equal enjoyment of a place of public

    accommodation, in violation of CADA, Colo. Rev. Stat. § 24-34-301(2)(a); the State

    Officials admit that the formal complaint was assigned to an administrative law

    judge (“ALJ”) to adjudicate the complaint.

          143.   With respect to the allegations in paragraph 143, the State Officials

    affirmatively state that the ALJ’s ruling in Masterpiece I is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          144.   With respect to the allegations in paragraph 144, the State Officials

    affirmatively state that the ALJ’s ruling in Masterpiece I is a writing that speaks for


                                              18
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 19 of 66




    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          145.   The State Officials admit the allegations in paragraph 145.

          146.   With respect to the allegations in paragraph 146, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself

    and thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

          147.   With respect to the allegations in paragraph 147, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself

    and thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

          148.   With respect to the allegations in paragraph 148, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself

    and thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

          149.   The State Officials admit the allegations in paragraph 149.

          150.   With respect to the allegations in paragraph 150, the State Officials

    admit that One Colorado is an LGBT advocacy organization; the State Officials lack




                                              19
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 20 of 66




    information sufficient to form a belief as to the truth of the remaining allegations

    and therefore deny them.

          151.     With respect to the allegations in paragraph 151, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself

    and thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

          152.     With respect to the allegations in paragraph 152, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself,

    as is the U.S. Supreme Court’s Masterpiece I decision, and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          153.     With respect to the allegations in paragraph 153, the State Officials

    affirmatively state that the Commissioner’s public comments relating to

    Masterpiece I were transcribed and the transcript is a writing that speaks for itself,

    as is the Commission’s U.S. Supreme Court response brief in Masterpiece I, and

    thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

          154.     The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 154 and therefore deny them.




                                                20
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 21 of 66




          155.   With respect to the allegations in paragraph 155, the State Officials

    admit that former Commissioner Heidi Hess was previously on the Commission at

    times when the charge at issue in Masterpiece I was discussed before the

    Commission; the State Officials lack information sufficient to form a belief as to the

    truth of the remaining allegations and therefore deny them.

          156.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 156 and therefore deny them.

          157.   With respect to the allegations in the first, second, and third sentences

    of paragraph 157, the State Officials admit that then-Governor Hickenlooper re-

    nominated Heidi Hess to the Commission in 2017, and that the Colorado Senate

    declined to confirm her; the State Officials affirmatively state that Ms. Hess

    continued to serve on the Commission until January 9, 2018, when she resigned;

    the State Officials lack information sufficient to form a belief as to the truth of the

    remaining allegations in the first, second, and third sentences, and therefore deny

    them. With respect to the final sentence of paragraph 157, the State Officials

    affirmatively state that Colorado’s Revised Statutes and any amendments thereto

    are writings that speak for themselves and thus no response is required; but insofar

    as a response is required, the State Officials deny the allegations in the final

    sentence.

          158.   With respect to the allegations in paragraph 158, the State Officials

    affirmatively state that the Commission’s final agency order related to the charge at

    issue in Masterpiece I is a writing that speaks for itself and thus no response is


                                               21
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 22 of 66




    required; but insofar as a response is required, the State Officials deny the

    allegations.

          159.     The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 159 and therefore deny them.

          160.     The State Officials admit the allegations in paragraph 160.

          161.     With respect to the allegations in the first sentence of paragraph 161,

    the State Officials admit that the Division issued determinations of no probable-

    cause in three cases involving a complainant, William Jack, and that the

    Commission affirmed that determination. With respect to the allegations in the

    second sentence of paragraph 161, the State Officials affirmatively state that the

    Division’s determinations of no-probable cause in the William Jack cases are

    writings that speak for themselves and thus no response is required; but insofar as

    a response is required, the State Officials deny the allegations.

          162.     The State Officials admit the allegations in paragraph 162.

          163.     With respect to the allegations in paragraph 163, the State Officials

    affirmatively state that the Colorado Court of Appeals’ decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          164.     The State Officials admit the allegations in paragraph 164.

          165.     The State Officials admit the allegations in paragraph 165.

          166.     The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 166 and therefore deny them.


                                                22
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 23 of 66




          167.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 167 and therefore deny them.

          168.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 168 and therefore deny them.

          169.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 169 and therefore deny them.

          170.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 170 and therefore deny them.

          171.   With respect to the allegations in paragraph 171, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          172.   With respect to the allegations in paragraph 172, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          173.   With respect to the allegations in paragraph 173, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          174.   With respect to the allegations in paragraph 174, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a


                                              23
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 24 of 66




    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          175.   With respect to the allegations in paragraph 175, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          176.   With respect to the allegations in paragraph 176, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          177.   With respect to the allegations in paragraph 177, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          178.   With respect to the allegations in paragraph 178, the State Officials

    affirmatively state that the U.S. Supreme Court’s decision in Masterpiece I is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          179.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 179 and therefore deny them.

          180.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 180 and therefore deny them.


                                              24
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 25 of 66




          181.   The State Officials deny the allegations in paragraph 181.

          182.   With respect to the allegations in paragraph 182, the State Officials

    admit the Division issued a probable-cause determination to Mr. Phillips on June

    28, 2018, which determination is a writing that speaks for itself.

          183.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 183 and therefore deny them.

          184.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 184 and therefore deny them.

          185.    The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 185 and therefore deny them.

          186.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 186 and therefore deny them.

          187.   With respect to the allegations in paragraph 187, the State Officials

    affirmatively state that the allegations call for legal conclusions to which no

    response is required; but insofar as a response is required, the State Officials lack

    information sufficient to form a belief as to the truth of the allegations and

    therefore the State Officials deny them.

          188.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 188 and therefore deny them.

          189.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 189 and therefore deny them.




                                               25
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 26 of 66




          190.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 190 and therefore deny them.

          191.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 191 and therefore deny them.

          192.   With respect to the allegations in paragraph 192, the State Officials

    affirmatively state that the allegations call for legal conclusions to which no

    response is required; but insofar as a response is required, the State Officials lack

    information sufficient to form a belief as to the truth of the allegations and

    therefore the State Officials deny them.

          193.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 193 and therefore deny them.

          194.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 194 and therefore deny them.

          195.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 195 and therefore deny them.

          196.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 196 and therefore deny them.

          197.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 197 and therefore deny them.

          198.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 198 and therefore deny them.




                                               26
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 27 of 66




          199.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 199 and therefore deny them.

          200.   With respect to the allegations in paragraph 200, the State Officials

    lack information sufficient to form a belief as to the truth of the allegations and

    therefore deny them; the State Officials affirmatively state that the Division issued

    a notice to Masterpiece Cakeshop, not Mr. Phillips, on or about July 21, 2017,

    informing it that Autumn Scardina had filed charge of alleged discrimination

    against Masterpiece Cakeshop, and enclosing the charge submitted by Ms.

    Scardina.

          201.   With respect to the allegations in paragraph 201, the State Officials

    affirmatively state that the charge of discrimination submitted by Ms. Scardina is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          202.   With respect to the allegations in paragraph 202, the State Officials

    affirmatively state that the charge of discrimination submitted by Ms. Scardina is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          203.   With respect to the allegations in paragraph 203, the State Officials

    affirmatively state that the charge of discrimination submitted by Ms. Scardina is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.




                                              27
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 28 of 66




          204.   With respect to the allegations in paragraph 204, the State Officials

    affirmatively state that the charge of discrimination submitted by Ms. Scardina is a

    writing that speaks for itself and thus no response is required; but insofar as a

    response is required, the State Officials deny the allegations.

          205.   The State Officials deny the allegations in paragraph 205, and

    affirmatively state that the Division received a response to the charge of

    discrimination on behalf of Masterpiece Cakeshop, the respondent party, not Mr.

    Phillips; the response received on behalf of Masterpiece Cakeshop denied the

    allegations in discrimination and raised statutory and constitutional defenses.

          206.   With respect to the allegations in paragraph 206, the State Officials

    affirmatively state that Masterpiece Cakeshop’s response to the charge of

    discrimination is a writing that speaks for itself and thus no response is required;

    but insofar as a response is required, the State Officials deny the allegations.

          207.   With respect to the allegations in paragraph 207, the State Officials

    affirmatively state that Masterpiece Cakeshop’s response to the charge of

    discrimination is a writing that speaks for itself and thus no response is required;

    but insofar as a response is required, the State Officials deny the allegations.

          208.   With respect to the allegations in paragraph 208, the State Officials

    affirmatively state that Masterpiece Cakeshop’s response to the charge of

    discrimination is a writing that speaks for itself and thus no response is required;

    but insofar as a response is required, the State Officials deny the allegations.




                                              28
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 29 of 66




          209.     With respect to the allegations in paragraph 209, the State Officials

    deny that the Division “rarely” finds probable cause to credit a charge of

    discrimination in the public-accommodation context relative to other contexts such

    as housing or employment, and affirmatively state that the historical rate of finding

    probable cause in public accommodation cases is consistent with, or slightly lower,

    than non-public accommodation cases.

          210.     The State Officials admit the allegations in paragraph 210.

          211.     With respect to the allegations in paragraph 211, the State Officials

    deny that the Division issued a probable cause determination to Mr. Phillips on

    June 28, 2018, and affirmatively state that the Division’s probable cause

    determination was addressed to Masterpiece Cakeshop, the respondent party.

          212.     With respect to the allegations in paragraph 212, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          213.     With respect to the allegations in paragraph 213, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.




                                               29
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 30 of 66




          214.     With respect to the allegations in paragraph 214, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          215.     With respect to the allegations in paragraph 215, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          216.     With respect to the allegations in paragraph 216, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          217.     With respect to the allegations in paragraph 217, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

          218.     With respect to the allegations in paragraph 218, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination


                                               30
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 31 of 66




    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

           219.    With respect to the allegations in paragraph 219, the State Officials

    affirmatively state that the Division’s June 28, 2018 probable cause determination

    to Masterpiece Cakeshop is a writing that speaks for itself and thus no response is

    required; but insofar as a response is required, the State Officials deny the

    allegations.

           220.    The State Officials deny the allegations in paragraph 220.

           221.    The State Officials deny the allegations in paragraph 221. The State

    Officials affirmatively state that the Masterpiece I decision is a legal opinion that

    speaks for itself.

           222.    The State Officials deny the allegations in paragraph 222. The State

    Officials affirmatively state that the Masterpiece I decision is a legal opinion that

    speaks for itself.

           223.    The State Officials deny the allegations in paragraph 223.

           224.    The State Officials deny the allegations in paragraph 224.

           225.    The State Officials deny the allegations in paragraph 225.

           226.    The State Officials affirmatively deny that they have acted

    unconstitutionally. With respect to the remaining allegations in paragraph 226, the

    State Officials lack information sufficient to form a belief as to the truth of the

    allegations and therefore deny them.


                                               31
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 32 of 66




          227.   The State Officials affirmatively deny that they have acted

    unconstitutionally. With respect to the remaining allegations in paragraph 227, the

    State Officials lack information sufficient to form a belief as to the truth of the

    allegations and therefore deny them.

          228.   State Officials admit the allegations in paragraph 228.

          229.   The State Officials admit that the Commission could have declined to

    file a formal complaint. The State Officials affirmatively state that Colo. Rev. Stat. §

    24-34-306(11) is a writing that speaks for itself. The remaining allegations in

    paragraph 229 call for a legal conclusion to which no response is required; to the

    extent a response is required, State Officials deny the allegations in paragraph 229.

          230.   State Officials admit the allegations in paragraph 230.

          231.   With respect to the allegations in paragraph 231, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          232.   With respect to the allegations in paragraph 232, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          233.   With respect to the allegations in paragraph 233, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for




                                               32
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 33 of 66




    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          234.   With respect to the allegations in paragraph 234, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          235.   With respect to the allegations in paragraph 235, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          236.   With respect to the allegations in paragraph 236, the State Officials

    affirmatively state that the administrative complaint is a writing that speaks for

    itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          237.   With respect to the allegations in paragraph 237, the State Officials

    affirmatively state that the Commission has not yet passed judgment regarding the

    merits of the charge, and that the administrative complaint is a writing that speaks

    for itself and thus no response is required; but insofar as a response is required, the

    State Officials deny the allegations.

          238.   With respect to the allegations in paragraph 238, the State Officials

    affirmatively state that the Commission has not yet passed judgment regarding the

    merits of the charge, and that the complaint is a writing that speaks for itself and


                                              33
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 34 of 66




    thus no response is required; but insofar as a response is required, the State

    Officials deny the allegations.

           239.   The State Officials deny the allegations in paragraph 239.

           240.   The State Officials deny the allegations in paragraph 240. The State

    Officials affirmatively state that the Masterpiece I decision is a legal opinion that

    speaks for itself.

           241.   The State Officials deny the allegations in paragraph 241. The State

    Officials affirmatively state that the Masterpiece I decision is a legal opinion that

    speaks for itself.

           242.   The State Officials deny the allegations in paragraph 242.

           243.   The State Officials deny the allegations in paragraph 243.

           244.   The State Officials deny the allegations in paragraph 244.

           245.   The State Officials affirmatively deny that they have acted

    unconstitutionally. With respect to the remaining allegations in paragraph 245, the

    State Officials lack information sufficient to form a belief as to the truth of the

    allegations and therefore deny them.

           246.   The State Officials affirmatively deny that they have acted

    unconstitutionally. With respect to the remaining allegations in paragraph 246, the

    State Officials lack information sufficient to form a belief as to the truth of the

    allegations and therefore deny them.




                                               34
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 35 of 66




          247.   The State Officials affirmatively state that Colo. Rev. Stat. § 24-34-

    305(3) is a writing that speaks for itself. The State Officials deny the remaining

    allegations in paragraph 247.

          248.   The State Officials deny the allegations in paragraph 248.

          249.   The State Officials deny the allegations in paragraph 249.

          250.   The State Officials deny the allegations in paragraph 250.

          251.   The State Officials deny the allegations in paragraph 251.

          252.   The State Officials affirmatively state that the Statement from the

    Colorado Civil Rights Division, Colorado Dep’t of Regulatory Agencies (June 4,

    2018) is a writing that speaks for itself. The State Officials deny the remaining of

    the allegations in paragraph 252.

          253.   The State Officials affirmatively state that the Statement from

    Attorney General Cynthia H. Coffman, Attorney General Cynthia H. Coffman (June

    4, 2018) is a writing that speaks for itself. The State Officials deny the remaining of

    the allegations in paragraph 253.

          254.   The State Officials affirmatively state that Ms. Rice is not a party to

    this action and has not participated as a Commissioner in review of the charge of

    discrimination submitted by Ms. Scardina. With respect to the remaining

    allegations in paragraph 54, the State Officials lack information sufficient to form a

    belief as to the truth of the allegations and therefore deny them.

          255.   The State Officials deny the allegations in paragraph 255.




                                              35
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 36 of 66




          256.   With respect to the allegations in paragraph 256, the State Officials

    affirmatively state that Appellees’ Br. At 42, 45-46, 303 Creative LLC v. Elenis, No.

    17-1344 (10th Cir. Feb. 1, 2018) is a writing that speaks for itself. The State

    Officials deny the remaining of the allegations in paragraph 256.

          257.   The State Officials deny the allegations in paragraph 257.

          258.   The State Officials deny the allegations in paragraph 258.

          259.   Commissioner Pocock affirmatively denies that she has demonstrated

    “opposition” or “open antagonism” towards Plaintiffs, or towards their faith.

    Commissioner Pocock affirmatively admits that she formerly worked as a field

    coordinator for One Colorado and spearheaded the group’s southern Colorado

    grassroots efforts, and that in January of 2013, she used social media including

    Twitter and Facebook. Commissioner Pocock also affirmatively admits that on

    January 23, 2013, she observed a hearing before the senate judiciary committee

    pertaining to Senate Bill 13-11, and posted to her social media regarding the

    hearing. Mr. Phillips did not testify during that hearing, nor was his name

    mentioned. Commissioner Pocock denies that she re-tweeted comments about Mr.

    Phillips made by former Commissioner Hess, and affirmatively denies the

    remaining allegations in paragraph 259.

          260.   Commissioner Aragon affirmatively denies that he has demonstrated

    “opposition” or “open antagonism” towards Plaintiffs, or towards their faith.

    Commissioner Aragon admits the remaining allegations in paragraph 260.

          261.   Commissioner Aragon denies the allegations in paragraph 261.


                                              36
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 37 of 66




          262.   The Commission lacks information sufficient to form a belief as to the

    truth of the allegations in paragraph 162 and therefore denies them.

          263.   The allegations in paragraph 263 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 263.

          264.   The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 264.

          265.    The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 265.

          266.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 266 and therefore deny them.

          267.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 267 and therefore deny them.

          268.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 268 and therefore deny them.

          269.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 269 and therefore deny them.

          270.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 270 and therefore deny them.




                                              37
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 38 of 66




              271.   With respect to the allegations in paragraph 271, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) and Colo. Rev. Stat. § 24-

    34-701 are writings that speaks for themselves. The remaining allegations in

    paragraph 271 call for a legal conclusion to which no response is required; to the

    extent a response is required, State Officials deny the allegations in paragraph 271.

              272.   With respect to the allegations in paragraph 272, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself. The State Officials deny the remaining allegations in paragraph 272.

              273.   With respect to the allegations in paragraph 273, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself. The State Officials deny the remaining allegations in paragraph 273.

              274.   With respect to the allegations in paragraph 274, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself.

              275.   With respect to the allegations in paragraph 275, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-701 is a writing that speaks for

    itself. The State Officials deny the remaining allegations in paragraph 275.

              276.   With respect to the allegations in paragraph 276, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-701 is a writing that speaks for

    itself.




                                                 38
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 39 of 66




              277.   With respect to the allegations in paragraph 277, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-705 is a writing that speaks for

    itself.

              278.   The allegations in paragraph 278 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 278.

              279.   The allegations in paragraph 279 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 279.

              280.   The allegations in paragraph 280 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 280.

              281.   The allegations in paragraph 281 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 281. With respect to the remaining allegations in

    paragraph 281, regarding Mr. Phillips’ beliefs and current or future conduct, the

    State Officials lack information sufficient to form a belief as to the truth of the

    allegations and therefore deny them.

              282.   The State Officials deny the allegations in paragraph 282.

              283.   The allegations in paragraph 283 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 283.


                                                 39
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 40 of 66




           284.   With respect to the allegations in paragraph 284, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-301(7) is a writing that speaks for

    itself. The remaining allegations in paragraph 284 call for a legal conclusion to

    which no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 284.

           285.   The allegations in paragraph 285 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 285.

           286.   With respect to the allegations in paragraph 286, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(I-II) is a writing that

    speaks for itself. The remaining allegations in paragraph 286 call for a legal

    conclusion to which no response is required; to the extent a response is required, the

    State Officials deny the allegations in paragraph 286.

           287.   The State Officials deny the allegations in paragraph 287.

           288.   With respect to the allegations in the first sentence of paragraph 288,

    the State Officials admit that Commissioners Fabrizio and Lewis represent the

    business community, but deny that they represent the business community’s

    “interests.” With respect to the remaining allegations in paragraph 288, the State

    Officials affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(I)(a) is a writing

    that speaks for itself.

           289.   With respect to the allegations in the first sentence of paragraph 289,

    the State Officials admit that Commissioner Aragon represents state or government


                                               40
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 41 of 66




    entities, but deny that he represents state or government entities’ “interests.”

    Commissioner Aragon affirmatively admits that he served as the LGBTQ Liaison

    for the Mayor of Denver, staffed the Denver LGBTQ Commission, and as a Senior

    Advisor on the Community Affairs team in Denver’s Agency for Human Rights and

    Community Partnerships, but effective January 31, 2019, he will no longer fill those

    roles.

             290.   With respect to the allegations in paragraph 290, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(I)(B) is a writing that

    speaks for itself.

             291.   With respect to the allegations in the first sentence of paragraph 291,

    the State Officials affirmatively admit that Commissioner Menon represents a

    statewide chamber of commerce, but deny that he represents the statewide chamber

    of commerce’s “interests.” With respect to the remaining allegations in paragraph

    291, the State Officials affirmatively state that Colo. Rev. Stat. § 24-34-

    303(1)(b)(I)(B) is a writing that speaks for itself.

             292.   The State Officials admit the allegations in the first sentence of

    paragraph 292. With respect to the remaining allegations in paragraph 292, the

    State Officials affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(I)(C) is a

    writing that speaks for itself.

             293.   With respect to the allegations in paragraph 293, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-303(1)(b)(II)(A) is a writing that

    speaks for itself.


                                                 41
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 42 of 66




          294.   The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 294.

          295.   The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 295.

          296.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 296 and therefore deny them.

          297.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 297 and therefore deny them.

          298.   The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, State

    Officials deny the allegations in paragraph 298.

          299.   The State Officials deny the allegations in paragraph 299.

          300.   The State Officials deny the allegations in paragraph 300.

          301.   The State Officials deny the allegations in paragraph 301.

          302.   The State Officials deny the allegations in paragraph 302.

          303.   The State Officials affirmatively deny that they are “biased.” With

    respect to the remaining allegations in paragraph 303, the State Officials lack

    information sufficient to form a belief as to the truth of the allegations and

    therefore deny them.




                                              42
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 43 of 66




          304.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 304 and therefore deny them.

          305.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 305 and therefore deny them.

          306.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 306 and therefore deny them.

          307.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 307 and therefore deny them.

          308.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 308 and therefore deny them.

          309.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 309 and therefore deny them.

          310.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 310 and therefore deny them.

          311.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 311 and therefore deny them.

          312.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 312 and therefore deny them.

          313.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 313 and therefore deny them.

          314.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 314 and therefore deny them.


                                              43
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 44 of 66




          315.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 315 and therefore deny them.

          316.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 316 and therefore deny them.

          317.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 317 and therefore deny them.

          318.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 318 and therefore deny them.

          319.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 319 and therefore deny them.

          320.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 320 and therefore deny them.

          321.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 321 and therefore deny them.

          322.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 322 and therefore deny them.

          323.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 323 and therefore deny them.

          324.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 324 and therefore deny them.

          325.   The State Officials deny the allegations in paragraph 325.




                                              44
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 45 of 66




          326.   The Governor was dismissed as a defendant to this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 326.

          327.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 327 and therefore deny them.

          328.   The State Officials lack information sufficient to form a belief as to the

    truth of the allegations in paragraph 328 and therefore deny them.

          329.   The State Officials deny that they are hostile to Mr. Phillips because

    they despise his religious beliefs and practices. With respect to the remaining

    allegations in paragraph 329, the State Officials lack information sufficient to form

    a belief as to the truth of the allegations and therefore deny them.

          330.   With respect to the allegations in paragraph 330 before the phrase “a

    custom cake,” the State Officials lack information sufficient to form a belief as to the

    truth of the allegations and therefore deny them. The remaining allegations in

    paragraph 331 call for a legal conclusion to which no response is required; to the

    extent a response is required, the State Officials deny the remaining allegations in

    paragraph 330.

                                     Legal Allegations

          331.   The allegations in paragraph 331 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 331.




                                              45
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 46 of 66




          332.   The allegations in paragraph 332 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 332.

          333.   The allegations in paragraph 333 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 333.

          334.   The allegations in paragraph 334 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 334.

          335.   The allegations in paragraph 335 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 335.

          336.   The allegations in paragraph 336 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 336.

          337.   The allegations in paragraph 337 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 337.

          338.   The allegations in paragraph 338 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 338.




                                              46
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 47 of 66




          339.   Plaintiffs’ damages claims were dismissed from this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny the allegations in paragraph 339.

                    First Cause of Action: Free Exercise of Religion

          340.   The State Officials restate each answer to paragraphs 1 through 339 of

    Plaintiffs’ Complaint.

          341.   The allegations in paragraph 341 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 341.

          342.   The allegations in paragraph 342 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 342.

          343.   The allegations in paragraph 343 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 343.

          344.   The allegations in paragraph 344 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 344.

          345.   The allegations in paragraph 345 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 345.




                                              47
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 48 of 66




          346.   The allegations in paragraph 346 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 346.

          347.   The allegations in paragraph 347 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 347.

          348.   The allegations in paragraph 348 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 348.

          349.   The allegations in paragraph 349 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 349.

          350.   The allegations in paragraph 350 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 350.

          351.   The allegations in paragraph 351 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 351.

          352.   The allegations in paragraph 352 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 352.




                                              48
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 49 of 66




          353.   The allegations in paragraph 353 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 353.

          354.   The allegations in paragraph 354 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 354.

                          Second Cause of Action: Free Speech

          355.   The State Officials restate each answer to paragraphs 1 through 339 of

    Plaintiffs’ Complaint.

          356.   The allegations in paragraph 356 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 356.

          357.   The allegations in paragraph 357 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 357.

          358.   The allegations in paragraph 358 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 358.

          359.   The allegations in paragraph 359 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 359.




                                              49
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 50 of 66




           360.   The allegations in paragraph 360 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 360.

           361.   The allegations in paragraph 361 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 361.

           362.   With respect to the allegations in paragraph 362, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself, so no response is required.

           363.   The allegations in paragraph 363 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 363.

           364.   The allegations in paragraph 364 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 364.

           365.   The allegations in paragraph 365 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 365.

           366.   The allegations in paragraph 366 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 366.




                                              50
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 51 of 66




           367.   The allegations in paragraph 367 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 367.

           368.   The allegations in paragraph 368 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 368.

           369.   The allegations in paragraph 369 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 369.

           370.   The allegations in paragraph 370 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 370.

           371.   With respect to the allegations in paragraph 371, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself, so no response is required.

           372.   With respect to the allegations in paragraph 372, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-701 is a writing that speaks for

    itself, so no response is required.

           373.   The allegations in paragraph 373 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 373.




                                              51
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 52 of 66




           374.   The allegations in paragraph 374 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 374.

           375.   With respect to the allegations in paragraph 375, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a writing that speaks

    for itself, so no response is required.

           376.   With respect to the allegations in paragraph 376, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-701 is a writing that speaks for

    itself, so no response is required.

           377.   The allegations in paragraph 377 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 377.

           378.   The allegations in paragraph 378 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 378.

           379.   With respect to the allegations in paragraph 379, the State Officials

    affirmatively state that Colo. Rev. Stat. § 24-34-701 is a writing that speaks for

    itself, so no response is required.

           380.   The allegations in paragraph 380 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 380.




                                              52
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 53 of 66




          381.   The allegations in paragraph 381 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 381.

          382.   The allegations in paragraph 382 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 382.

          383.   The allegations in paragraph 383 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 383.

          384.   The allegations in paragraph 384 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 384.

          385.   The allegations in paragraph 385 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 385.

          386.   The allegations in paragraph 386 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 386.

          387.   The allegations in paragraph 387 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 387.




                                              53
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 54 of 66




          388.   The allegations in paragraph 388 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 388.

          389.   The allegations in paragraph 389 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 389.

                             Third Cause of Action: Due Process

          390.   The State Officials restate each answer to paragraphs 1 through 339 of

    Plaintiffs’ Complaint.

          391.   The allegations in paragraph 391 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 391.

          392.   The allegations in paragraph 392 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 392.

          393.   The allegations in paragraph 393 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 393.

          394.   The allegations in paragraph 394 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 394.




                                              54
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 55 of 66




          395.   The allegations in paragraph 395 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 395.

          396.   The allegations in paragraph 396 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 396.

          397.   The allegations in paragraph 397 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 397.

          398.   The allegations in paragraph 398 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 398.

          399.   The allegations in paragraph 399 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 399.

          400.   The allegations in paragraph 400 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 400.

          401.   The allegations in paragraph 401 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 401.




                                              55
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 56 of 66




          402.   The allegations in paragraph 402 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 402.

          403.   The allegations in paragraph 403 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 403.

          404.   The allegations in paragraph 404 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 404.

          405.   The allegations in paragraph 405 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 405.

          406.   The allegations in paragraph 406 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 406.

          407.   The allegations in paragraph 407 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 407.

          408.   The allegations in paragraph 408 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 408.




                                              56
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 57 of 66




           409.   The allegations in paragraph 409 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 409.

           410.   The allegations in paragraph 410 call for a legal conclusion to which no

    response is required; to the extent a response is required, State Officials deny the

    allegations in paragraph 410.

           411.   With respect to the allegations in the first sentence of paragraph 411,

    the State Officials affirmatively state that Colo. Rev. Stat. § 24-34-601(2)(a) is a

    writing that speaks for itself. The remaining allegations in paragraph 411 call for a

    legal conclusion to which no response is required; to the extent a response is

    required, the State Officials deny the allegations in paragraph 411.

           412.   With respect to the allegations in the first sentence of paragraph 412,

    the State Officials affirmatively state that Colo. Rev. Stat. §§ 24-34-701 and 24-34-

    601(2)(a) are writings that speaks for themselves. The remaining allegations in

    paragraph 412 call for a legal conclusion to which no response is required; to the

    extent a response is required, the State Officials deny the allegations in paragraph

    412.

           413.   The allegations in paragraph 413 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 413.




                                               57
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 58 of 66




          414.   The allegations in paragraph 414 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 414.

          415.   The allegations in paragraph 415 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 415.

          416.   The allegations in paragraph 416 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 416.

          417.   The allegations in paragraph 417 call for a legal conclusion to which no

    response is required; to the extent a response is required, State Officials deny the

    allegations in paragraph 417.

                       Fourth Cause of Action: Equal Protection

          418.   The State Officials restate each answer to paragraphs 1 through 339 of

    Plaintiffs’ Complaint.

          419.   The allegations in paragraph 419 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 419.

          420.   The allegations in paragraph 420 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 420.




                                              58
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 59 of 66




          421.   The allegations in paragraph 421 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 421.

          422.   The allegations in paragraph 422 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 422.

          423.   The allegations in paragraph 423 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 423.

          424.   The allegations in paragraph 424 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 424.

          425.   The allegations in paragraph 425 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 425.

          426.   The allegations in paragraph 426 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 426.

          427.   The allegations in paragraph 427 call for a legal conclusion to which no

    response is required; to the extent a response is required, the State Officials deny

    the allegations in paragraph 427.




                                              59
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 60 of 66




                                       Prayer for Relief

           The State Officials ask this Court to enter judgment in their favor and deny

    Plaintiffs the following relief:

           1.     The State Officials deny that Plaintiffs are entitled to the preliminary

    or permanent injunctive relief they request in paragraph 1.

           2.     The State Officials deny that Plaintiffs are entitled to the preliminary

    or permanent injunctive relief they request in paragraph 2.

           3.     The State Officials deny that Plaintiffs are entitled to the preliminary

    or permanent injunctive relief they request in paragraph 3.

           4.     The State Officials deny that Plaintiffs are entitled to the preliminary

    or permanent injunctive relief they request in paragraph 4.

           5.     The State Officials deny that Plaintiffs are entitled to the declaratory

    relief they request in paragraph 5.

           6.     The State Officials deny that Plaintiffs are entitled to the declaratory

    relief they request in paragraph 6.

           7.     The State Officials deny that Plaintiffs are entitled to the declaratory

    relief they request in paragraph 7.

           8.     The State Officials deny that Plaintiffs are entitled to the declaratory

    relief they request in paragraph 8.

           9.     Plaintiffs’ damages claims were dismissed from this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State




                                               60
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 61 of 66




    Officials deny that Plaintiffs are entitled to the compensatory damages requested in

    paragraph 9.

          10.      Plaintiffs’ damages claims were dismissed from this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny that Plaintiffs are entitled to the punitive damages requested in

    paragraph 10.

          11.      Plaintiffs’ damages claims were dismissed from this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny that Plaintiffs are entitled to the nominal damages requested in

    paragraph 11.

          12.      The State Officials deny that Plaintiffs are entitled to the costs,

    expenses, and attorneys’ fees for this action that they request in paragraph 12.

          13.      Plaintiffs’ damages claims were dismissed from this action [Doc. 94].

    Therefore, no response is required; to the extent a response is required, the State

    Officials deny that Plaintiffs are entitled to the award of pre-judgement and post-

    judgement interest that they request in paragraph 13.

          14.      The State Officials deny that Plaintiffs are entitled to the order

    retaining jurisdiction over this matter for the purpose of enforcing the Court’s

    orders that they request in paragraph 14.

          15.      The State Officials deny that Plaintiffs are entitled to the order issuing

    the requested injunctive relief without requiring a bond or other security from

    Plaintiffs that they request in paragraph 15.


                                                61
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 62 of 66




          16.    The State Officials deny that Plaintiffs are entitled to any other relief

    that the Court deems equitable and just under the circumstances that they request

    in paragraph 16.

                                      General Denial

          The State Officials deny each and every allegation contained within

    Plaintiffs’ First Amended Verified Complaint [Doc. 51], unless expressly admitted

    herein.

                                   Affirmative Defenses

          1.     The State Officials affirmatively assert that abstention is mandatory

    in this case pursuant to Younger v. Harris, 401 U.S. 37 (1971), and that no

    exception thereto is applicable or supported by non-conclusory factual allegations.

          2.     The State Officials affirmatively assert that abstention is also

    warranted under the Railroad Commission of Texas v. Pullman Co., 312 U.S. 496

    (1941), Burford v. Sun Oil Co., 319 U.S. 315 (1943), and Colorado River Water

    Conservation District v. United States, 424 U.S. 800 (1976) doctrines.

          3.     Plaintiffs’ First Amended Verified Complaint fails, in whole or in part,

    to state a claim upon which relief may be granted under any theory.

          4.     Plaintiffs’ claims are limited or barred by sovereign immunity

    pursuant to the Eleventh Amendment, as well as absolute, limited, or qualified

    immunity.

          5.     The State Officials affirmatively assert that Plaintiffs’ federal and

    state rights were not violated and that Plaintiffs have been afforded all the rights,


                                              62
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 63 of 66




    privileges, and immunities granted by the United States Constitution and Colorado

    law.

           6.    The State Officials affirmatively assert that they have followed the

    regulations and procedures established by the Division and the Commission and the

    laws passed by the Colorado legislature, in regards to the claims at issue.

           7.    The State Officials’ actions, applicable regulations, and CADA are

    supported by compelling governmental interests, goals, and objectives.

           8.    That State Officials’ actions, applicable regulations, and CADA are

    supported by important or substantial governmental interests, goals, and objectives.

           9.    The State Officials’ actions, applicable regulations, and CADA are

    supported by legitimate governmental interests, goals, and objectives.

           10.   The State Officials affirmatively assert that CADA is a valid law of

    neutral applicability, which is viewpoint and content neutral, and thus does not

    violation the First Amendment’s Free Exercise Clause.

           11.   The State Officials affirmatively assert that CADA regulates

    commercial conduct not speech, any speech is not attributable to Plaintiffs, and

    even if CADA affects the expressive aspects of baking cakes, the effects are

    permissible and incidental to the goal of nondiscrimination. The State Officials

    further affirmatively assert that Plaintiffs’ Free Speech Claim fails because the

    predominant purpose of the cake at issue here was not to express messages.




                                              63
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 64 of 66




          12.    The State Officials affirmatively assert that CADA is not overly broad,

    vague, violative of the unbridled discretion doctrine, or otherwise violative of the

    Fourteenth Amendment’s Due Process or Equal Protections Clauses.

          13.    Plaintiffs’ claims may be barred in whole or in part by a lack of

    standing and the absence of any injury in fact.

          14.    Plaintiffs are not entitled to the relief being sought or claimed in the

    First Amended Verified Complaint under the legal theories asserted therein.

          15.    The State Officials may not have personally participated in the events

    complained of.

          16.    Plaintiffs have failed to mitigate their claimed harms and have delayed

    in bringing their suit.

          17.    Plaintiffs’ claimed harms, if any, may have been caused by third

    person(s) over whom the State officials have no control.

          18.    Any harms Plaintiffs claim may have pre-existed any alleged act or

    omissions on the part of the State Officials.

          19.    The State Officials reserve the right to assert additional defenses

    which may become known during the course of discovery.

          Respectfully submitted this 18th day of January, 2019.


                                            PHILIP J. WEISER
                                            Attorney General

                                            s/ Jacquelynn Rich Fredericks




                                              64
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 65 of 66




                                     GRANT T. SULLIVAN*
                                     Assistant Solicitor General
                                     VINCENT MORSCHER*
                                     Senior Assistant Attorney General
                                     JACQUELYNN RICH FREDERICKS*
                                     Senior Assistant Attorney General
                                     Public Officials Unit
                                     State Services Section
                                     1300 Broadway, 6th Floor
                                     Denver, Colorado 80203
                                     Telephone: (720) 508-6349
                                     FAX: (720) 508-6041
                                     E-Mail: grant.sullivan@coag.gov
                                     *Counsel of Record
                                     Attorneys for Defendants




                                        65
Case 1:18-cv-02074-WYD-STV Document 103 Filed 01/18/19 USDC Colorado Page 66 of 66




                              CERTIFICATE OF SERVICE

           I hereby certify that on January 18, 2019, I served a true and complete copy of
    the foregoing ANSWER AND OBJECTIONS TO FIRST AMENDED VERIFIED
    COMPLAINT upon all counsel of record and parties who have appeared in this
    matter through ECF or as otherwise indicated below:

          Kristen K. Waggoner
          James A. Campbell
          Jonathan A. Scruggs
          Jacob P. Warner
          Katherine L. Anderson
          ALLIANCE DEFENDING FREEDOM
          15100 N. 90th Street
          Scottsdale, AZ 85260
          kwaggoner@ADFlegal.org
          jcampbell@ADFlegal.org
          jscruggs@ADFlegal.org
          jwarner@ADFlegal.org
          kanderson@ADFlegal.org

          David A. Cortman
          ALLIANCE DEFENDING FREEDOM
          1000 Hurricane Shoals Road NE
          Suite D-1100
          Lawrenceville, GA 30043
          dcortman@ADFlegal.org

          Nicolle H. Martin
          7175 W. Jefferson Avenue
          Suite 4000
          Lakewood, CO 80235
          nicollem@comcast.net



                                                         s/ Jacquelynn Rich Fredericks
                                                         Jacquelynn Rich Fredericks




                                              66
